Citation Nr: 1118642	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-27 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include chronic adjustment disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO), which denied the Veteran's claims of entitlement to service connection for adjustment disability, not otherwise specified and TDIU.  The Board notes that the Veteran did not specify what exactly his psychiatric disability was.  The Board has recharacterized the service connection claim to an acquired psychiatric disability, to include chronic adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims for service connection for an acquired psychiatric disability, to include chronic adjustment disorder, and a TDIU due to that disorder.  

The Veteran was afforded with a VA examination in June 2005.  The examiner found that the Veteran did not currently suffer from a psychiatric disorder.  Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board is to consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the instant case, as stated above, the Veteran underwent a VA examination in June 2005 to determine whether the Veteran suffered from a psychiatric disability, and if so, to determine the etiology and severity of the disability.  The VA examiner determined that the Veteran did not have a psychiatric disability, noting that "he has no history of any mental health treatment" and "he is not currently complaining of any mental health problems."  The examiner further noted that the Veteran had a history of antisocial behavior.  Without further explanation, the examiner made no diagnosis of mental illness, stating that the Veteran was "living pretty much as he desire[d] to without any undue tension."  The examiner noted the presence of Cluster B traits.  The Board finds that the examiner's conclusion is not supported by the evidence of record.  Contrary to the examiner's statement that the Veteran did not complain of mental illness, the Veteran in his February 2005 claim explicitly indicated that he suffered from a "mental condition."  Further, the examiner did not explain why the Veteran's history of antisocial behavior, including a lengthy period of incarceration, did not support a finding of a psychiatric disorder.  In sum, the Board finds that this examination is inadequate for the purpose of rendering a decision in the instant case because the VA examiner failed to take into account all pertinent evidence of record.

The record also contains an August 2006 private psychiatric opinion that diagnosed the Veteran with chronic adjustment disorder, not otherwise specified.  Contrary to the VA examiner's finding of no psychiatric disability, the Board finds that this diagnosis is supported by an extensive discussion of the evidence of record.  The nexus opinion of the August 2006 opinion, however, is an inadequate basis on which to make a decision.  The private psychologist diagnosed the Veteran with a psychiatric disability was "due to his military experiences, to his anger at authority figures, and to the marginal life he has lived ever since [his military experience.]"  This opinion simply states that the Veteran's military experience is one factor among many-including, broadly, the Veteran's "marginal life"-that has led to his psychiatric condition.  The Board finds that such a broad nexus opinion is not of adequate probative value to render a decision in the instant case.

The Board concludes that a new VA examination is required to address two issues.  First, after a full discussion of the pertinent evidence of record, the examiner must determine whether the Veteran currently suffers from any acquired psychiatric disorders in addition to his currently diagnosed adjustment disorder, not otherwise specified.  For all such diagnosed acquired psychiatric disorders, the examiner must determine the relationship, if any, between the disorder and the Veteran's active duty military service.  Additionally, the examiner must discuss whether the Veteran's psychiatric disorders would have an effect on his ability to work, and specifically whether such disability renders the Veteran unemployable.

The Veteran's service records reflect no treatment for injuries sustained following the alleged personal assault and no evidence of changes in behavior following the assault.  However, cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The 38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(4). See also M21-1, Part III, 5.14(d).  In a September 2006 letter, the RO advised the Veteran of the elements of service connection in conjunction with the Veterans Claims Assistance Act (VCAA), but failed to notify the Veteran of the alternative sources of establishing the occurrence of a stressor involving personal assault.  As the Board is remanding regardless, the Board takes the opportunity to provide corrected VCAA notice.  

The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran is not service-connected for any other disability, nor does he contend that he should be.  The Board finds that the TDIU claim is inextricably intertwined with the acquired psychiatric disability claim.  Adjudication of the TDIU issue must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to these claims, to include the alternative sources of establishing the occurrence of a stressor involving personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  The RO/AMC should schedule the Veteran for a psychological examination with a VA examiner of appropriate expertise, but not the examiner who conducted the June 2005 VA examination.

The RO/AMC must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The RO/AMC must also notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

Following a review of this remand directive, a complete review of the Veteran's claims file, and examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from any psychiatric disorders in addition to his currently diagnosed adjustment disorder, not otherwise specified.  

For each acquired psychiatric disorder identified, the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's disorder is etiologically related to the Veteran's period of active duty military service.

The examiner should provide an opinion concerning the impact of the Veteran's psychological disabilities on the Veteran's ability to work.  In particular, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's psychiatric disorders render him unemployable.

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




